DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Greg Meyer on 06/26/2022.
The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for authenticating a transaction over a secure network, the method comprising:
receiving, by a first authentication server, a sensitive data payload and a cryptogram, wherein the first authentication server is configured to either receive or generate a token associated with the sensitive data payload;
transmitting, by the first authentication server, an authentication request to a directory server, the authentication request including the token and the cryptogram;
transmitting, by the directory server, the token and the cryptogram to a second authentication server; 
validating, by the second authentication server, the token and the cryptogram; 
generating, by the second authentication server, a first message including a validation result;
transmitting, by the second authentication server, the first message to an issuer server to authenticate the transaction; 
reviewing, by the issuer server, the validation result and generating an authentication value including a validation flag based on the review of the validation result; 
transmitting, by the issuer server, via the directory server, the authentication value to the first authentication server;
transmitting, by the first authentication server, a second message comprising the [[an]] authentication value and the token to a transaction server; 
receiving, by the transaction server, the authentication value and the token; and 
decrypting, by the transaction server, the token and sending the authentication value along with customer information obtained by decrypting the token to the issuer server for transaction approval.

2.	(Cancelled).

3.	(Currently Amended) The computer-implemented method of claim 1 , further comprising:
in response to the authentication request, identifying, by the directory server, whether the token and the cryptogram are included in the authentication request;
in response to the token and the cryptogram, decrypting, by the second authentication server, the token to identify an issuer and the customer information included in the sensitive data payload; and
validating, by the issuer server, the authentication value and the customer information received from the transaction server.

4.	(Currently Amended) The computer-implemented method of claim 1 , further comprising setting the validation flag to a first value if the cryptogram validation is successful or to a second value if the cryptogram validation is unsuccessful.

5.	(Previously Presented) The computer-implemented method of claim 4, further comprising transmitting, by the issuer server, an authentication request message to a customer in response to the validation flag being set to the second value.

6.	(Original) The computer-implemented method of claim 5, wherein the authentication request message comprises a time-restricted single use password.

7.	(Currently Amended) The computer-implemented method of claim 1 , wherein the second message comprises a token expiry period.

8.	(Previously Presented) The computer-implemented method of claim 1, wherein the cryptogram is unique to the transaction.

9.	(Previously Presented) The computer-implemented method of claim 1, wherein the sensitive data payload comprises one or more of a customer name, customer address, merchant name, and merchant address.

10.	(Currently Amended) A system for authenticating a transaction on a secure network, the system comprising:
a first authentication server computing device including a first processor and a first non-transitory memory, the first non-transitory memory including first executable instructions, which, when executed by the first processor, cause the first processor  to: 
receive a sensitive data payload and a cryptogram; 
either receive or generate a token associated with the sensitive data payload; and
transmit the token and the cryptogram to a directory server computing device;
a second authentication server computing device including a second processor and a second non-transitory memory, the second non-transitory memory including second executable instructions, which, when executed by the second processor, cause the second processor  to: 
receive the token and the cryptogram from the directory server computing device;
validate the token and the cryptogram; and 
generate a first message including a validation result; and
an issuer server computing device coupled in communication with the second authentication server computing device via a network, the issuer server computing device including a third processor and a third non-transitory memory, the third non-transitory memory including third executable instructions, which, when executed by the third processor, cause the third processor  to: review the validation result and generate an authentication value including a validation flag based on the review of the validation result and transmit the authentication value to the first authentication server; and
wherein the first executable instructions, when executed by the first processor of the first authentication server computing device, further cause the first processor  to:
receive the authentication value from the issuer server computing device; and
transmit a second message comprising the authentication value and the token to a transaction server computing device, wherein the transaction server computing device is configured to decrypt the token and send the authentication value along with customer information obtained by decrypting the token to the issuer server computing device for transaction approval.

11.	(Cancelled).

12.	(Currently Amended) The system of claim 10, wherein the third executable instructions, when executed by the third processor of the issuer server computing device, further cause the third processor  to:
set the validation flag to a first value in response to the cryptogram validation being successful or to a second value in response to the cryptogram validation being unsuccessful; 
transmit an authentication request message to a customer associated with the customer information in response to the validation flag being set to the second value; and
validate the authentication value and the customer information received from the transaction server computing device.

13.	(Currently Amended) The system of claim 10, wherein the second executable instructions, when executed by the second processor of the second authentication server computing device, further cause the second processor  to decrypt the token to identify an issuer and the customer information included in the sensitive data payload.

14.	(Cancelled).


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 05/27/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of authenticating a transaction over a secure network. The method comprises receiving, by a first authentication server, a sensitive data payload and a cryptogram, wherein the first authentication server is configured to either receive or generate a token associated with the sensitive data payload; transmitting, by the first authentication server, the token and the cryptogram to a second authentication server, wherein the second authentication server is configured to validate the token and the cryptogram and generate a first message including a validation result; transmitting, by the second authentication server, the first message to an issuer server to authenticate the transaction; and reviewing, by the issuer server, the validation result and generating an authentication value including a validation flag based on the review of the validation result. 
 
	Independent claim 1, recite the uniquely distinct features of “reviewing, by the issuer server, the validation result and generating an authentication value including a validation flag based on the review of the validation result; transmitting, by the issuer server, via the directory server, the authentication value to the first authentication server; and 
  Independent claim10, recite the uniquely distinct features of review the validation result and generate an authentication value including a validation flag based on the review of the validation result and transmit the authentication value to the first authentication server.

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, and 10. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496